            Case 1:19-cv-00412-LY Document 64 Filed 04/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 JULIE O’SHAUGHNESSY, INDIVIDUALLY,                )
 AND ON BEHALF OF ALL OTHERS                       )
 SIMILARLY SITUATED,                               )
                   PLAINTIFF,                      )
 V.                                                )          CASE NO. 1:19-CV-412-LY
                                                   )
 YOUNG LIVING ESSENTIAL OILS, LC D/B/A             )
 YOUNG LIVING ESSENTIAL OILS, THE                  )                 Class Action
 YOUNG LIVING FOUNDATION, INC., MARY               )      Pursuant to 18 U.S.C. §§ 1961-1968
 YOUNG, JARED TURNER, BENJAMIN RILEY,              )
 AND CO-CONSPIRATORS,                              )
                                                   )
                         DEFENDANTS.               )
                                                   )

          PLAINTIFF’S NOTICE REGARDING ACTION TAKEN BY THE CIRCUIT

         On February 3, 2020 this Court, in granting Defendants’ motion to stay, Ordered the parties

to immediately advise this Court of any action taken by the Fifth Circuit in this case. See Dkt. 63.

         Plaintiff hereby advises this Court that on April 28, 2020, the Fifth Circuit affirmed this

Court’s Order denying Defendants’ motion to compel arbitration. A copy of the Fifth Circuit’s

opinion is attached hereto as Exhibit “A”.


                                               Respectfully submitted,

                                               NIX PATTERSON, LLP
                                               3600 N. Capital of Texas Hwy., Ste. B350
                                               Austin, Texas 78746
                                               512-328-5333 tel.
                                               Austin Tighe
                                               State Bar No. 20023900
                                               atighe@nixlaw.com




838856
          Case 1:19-cv-00412-LY Document 64 Filed 04/29/20 Page 2 of 2




                                              MUNCK WILSON MANDALA, LLP
                                              2801 Via Fortuna, Suite 630
                                              Austin, Texas 78746
                                              512-744-9300 tel.
                                              Robert E. Linkin
                                              State Bar No. 00795773
                                              rlinkin@munckwilson.com

                                              DuBOIS, BRYANT & CAMPBELL, LLP
                                              303 Colorado Street, Ste. 2300
                                              Austin, Texas 78701
                                              512-457-8000 tel.
                                              J. David Rose
                                              State Bar No. 00794564
                                              drowe@dbcllp.com


                                              By: /s/ Robert E. Linkin
                                                 Robert E. Linkin
                                                 State Bar No. 00795773
                                                 rlinkin@dwmrlaw.com

                                              ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 29, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, and provided service of the same on all counsel who have
consented to electronic service via the Court’s CM/ECF system.

                                                      /s/ Robert E. Linkin
                                                     Robert E. Linkin




                                                 2
838856
